DETAILED ACTION
Response to Amendment
The Applicant originally submitted Claims 1-20 in the application. In the previous response, the Applicant amended Claims 1, 6 and 14-15, canceled claims 9-10 and added new Claims 21-22. In the present response, the Applicant amended Claims 1 and 14. Accordingly, Claims 1-8 and 11-22 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 10/01/2021, with respect to rejection of claims 1 and 14 under 35 U.S.C. § 103 have been fully considered and are persuasive, therefore the rejection has been withdrawn.
However upon further search and consideration, a new grounds of rejection has been set forth below necessitated by applicant amendment.
     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11, 13 and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over Naito et al (US 2013/0295792) in view of Oki et al (US 2009/0296351).
Regarding Claim 1, Naito (In Figs 1-9) discloses a device (1) for reading from and/or writing to a removable storage card (101), comprising: 

a thermal management system (62b, ¶ 63, II. 1-14) attached to at least a part of the top wall of the housing (Fig 8); and 
a biasing mechanism (66a/66b), (¶ 43, II. 1-9) interoperable with the housing (Fig 1B), the biasing mechanism attached to the bottom wall (Fig 1B) comprising one or more members (66a/66b) configured to bias a card surface (111d), (¶ 64, II. 1-10) of the removable storage card (101) into thermal communication with the thermal management system (62b) in response to insertion of the removable storage card into the housing opening (Fig 9, ¶ 0045).
However Naito does not teach wherein the thermal management system including a thermal slug and, wherein the thermal slug including a slot, wherein the thermal slug is attached to an exterior surface of the top wall by aid of the slot.
Instead Oki (In Figs 3A-3E) teaches wherein the thermal management system (10) including a thermal slug (15) and, wherein the thermal slug (15) including a slot (20), wherein the thermal slug (15) is attached to an exterior surface of the top wall (14a) by aid of the slot (20).
Examiner Note; Merriam Webster Dictionary defines term “slug” as “a lump, disk, or cylinder of material (such as plastic or metal)”. One of ordinary skilled in the art would have no difficulty to interpret element 15 of Oki as a “slug”, the element 15 extends over an upper surface of cage 12, the element 15 appears a lump disk or cylinder and made of a material with high thermal conductivity (¶ 10, II. 8-12).
According, the Examiner submits that combination of Naito with Oki would arrive at limitations of the claimed invention, combination is proper as Naito would benefit from teachings of Oki to dissipate heat more efficiently from storage card 101.

Regarding Claim 2, Naito in view of Oki discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) is movable between a first position and a second position (¶ 44, II. 3-8).
Regarding Claim 3,  Naito in view of Oki discloses the limitations of claim 2, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) is configured to move from the first position to the second position in response to the insertion of the removable storage card (¶ 44, II. 3-8) into the housing opening (opening into card housing space, ¶ 49, II. 1-4), and wherein the biasing mechanism (66) in the second position is configured to apply a biasing force in a direction of the card surface (111d) to the thermal management system (62b), (¶ 64, II. 1-10).
Regarding Claim 4, Naito in view of Oki discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) comprises an elastic member (66b, ¶ 43, II. 7-9) interoperable with the thermal management system (62b), (¶ 64, II. 1-10), wherein the elastic member (66b) changes from an expanded state to a compressed state in response to insertion of the removable storage card (101) into the housing opening (¶ 64, II. 1-10), wherein the elastic member (66b) in the compressed state is configured to apply a biasing force to the thermal management system (62b) to maintain the thermal communication with the card surface (111d), (¶ 64, II. 1-10).
Regarding Claim 7, Naito in view of Oki discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the device (1) further comprising: a shell (61) attached to at least a 
Regarding Claim 8, Naito in view of Oki discloses the limitations of claim 7, however Naito (In Figs 1-9) further discloses wherein the shell (61) is configured to reduce at least some electro-magnetic interference (EMI) leakage from the housing (11), (61 formed of metal plate would provide some electro-magnetic interference (EMI) leakage from housing 11), (Fig 8).
Regarding Claim 11, Naito in view of Oki discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the housing (11) includes a connector shell (11b) and a connector frame (11 d), wherein the connector frame (11 d) includes one or more signal or input/output (I/O) pins (51, ¶ 31, II. 6-8) configured to align with one or more corresponding signal or I/O pins (151) of the removable storage card (101) (¶ 32, II. 14-17), (Fig 8).
Regarding Claim 13, Naito in view of Oki discloses the limitations of claim 1, however Naito (In Figs 1-9) further discloses wherein the device (1) further comprising: a printed circuit board (PCB) (91) attached to the housing (11), (Fig 9).
Regarding Claim 21, Naito in view of Oki discloses the limitations of claim 1, however Naito as modified does not disclose wherein the thermal management system further includes an elastic mechanism abutting the thermal slug.
Instead Oki (In Figs 3A-3E) teaches wherein the thermal management system (10) further includes an elastic mechanism (16), (¶ 29, II. 1-5) abutting the thermal slug (15).
Regarding Claim 22, Naito in view of Oki discloses the limitations of claim 21, however Oki (In Figs 3A-3E) further teaches wherein the elastic mechanism (16) is deformable to increase thermal contact of the removable storage card (13) with the thermal slug (15) when the removable storage card (13) is inserted into to the housing opening (12 a), (¶ 29, II. 1-5).
Claims 5-6 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Naito in view of Oki and further in view of D’Inca (US 20190273340).
Regarding Claim 5, Naito in view of Oki discloses the limitations of claim 4, however Naito as modified does not disclose wherein the thermal management system comprises a thermal interface member in contact with the elastic member, and configured to contact the card surface.
Instead D’Inca (In Fig 3) teaches wherein the thermal management system (202) comprises a thermal interface member (214) in contact with the elastic member (216), and configured to contact the card surface (214 contacts top surface 250 through 212).
Examiner Note: If applicant intends to claim “thermal interface material” to be indirect contact with the card surface, then applicant is encouraged to amend the claim accordingly, using the term “indirect contact” explicitly.
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with Oki and further with D’Inca with a thermal interface member in contact with the elastic member and configured to contact the card surface to benefit from transferring thermal energy from the top surface of the card to the heat sink (D’Inca, ¶ 30, II. 5-6, ¶ 36, II. 6-9).
Regarding Claim 6, Naito in view of Oki and further in view of D’Inca discloses the limitations of claim 5, however D’Inca (In Fig 3) further disclose wherein the wall (wall of 202 with opening for insertion of 250) of the housing (206) defines a longitudinal chamber (chamber within 206) that extends within the housing from a first end corresponding to the housing opening (opening into 206) to a second end opposite the housing opening (Fig 3), wherein the wall of the housing adjacent to the thermal management system (202) further includes an internal wall (top wall of 206 on both sides of 212/214/216) that defines a window (window within which 212/214/216 move up and down, ¶ 27, 1-16) that opens to the longitudinal chamber (Fig 3), and wherein the thermal interface member (214) positioned within the window and extend within the chamber (Fig 3).
Regarding Claim 14, Naito (In Figs 1-9) discloses a biasing mechanism (66a/66b), (¶ 43, II. 1-9) interoperable with the housing (62/66), (¶ 49, II. 1-4), the biasing mechanism (66a/66b) attached to the bottom wall (Fig 1B) and comprising one or more members (66a/66b) configured to bias a top card surface (111d), (¶ 64, II. 1-10) of the removable storage card (101) into thermal communication with the thermal management system (62b), (¶ 63, II. 1-14) in response to insertion of the removable storage card into the housing opening (¶ 64, II. 1-10), (Fig 8).
However Naito does not teach wherein the thermal management system including a thermal slug and, wherein the thermal slug including a slot, wherein the thermal slug is attached to an exterior surface of the top wall by aid of the slot.
Instead Oki (In Figs 3A-3E) teaches wherein the thermal management system (10) including a thermal slug (15) and, wherein the thermal slug (15) including a slot (20), wherein the thermal slug (15) is attached to an exterior surface of the top wall (14a) by aid of the slot (20).
Examiner Note; Merriam Webster Dictionary defines term “slug” as “a lump, disk, or cylinder of material (such as plastic or metal)”. One of ordinary skilled in the art would have no difficulty to interpret element 15 of Oki as a “slug”, the element 15 extends over an upper surface of cage 12, the element 15 appears a lump disk or cylinder and made of a material with high thermal conductivity (¶ 10, II. 8-12).
According, the Examiner submits that combination of Naito with Oki would arrive at limitations of the claimed invention, combination is proper as Naito would benefit from teachings of Oki to dissipate heat more efficiently from storage card 101.
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with Oki with a slug attached to the top wall of housing and having a slot aiding the thermal slug to be attached to an exterior of the top wall to benefit from effectively dissipating the heat 
However Naito as modified does not disclose a computer system, comprising: a computer device housing; and a removable storage card reading and/or writing device, including: a housing including a wall defining a housing opening sized to receive a removable storage card, the housing comprising at least a top wall and a bottom wall opposite the top wall; a thermal management system attached to at least a part of the top wall of the housing.
Instead D’Inca (In Fig 3) teaches a computer system (network computer, ¶ 19, II. 1-5), comprising: a computer device housing (housing of network computer); and a removable storage card (250), (¶ 32, II. 9-12) reading and/or writing device (200), including: a housing (206) including a wall (wall of 206 with opening for insertion of 250) defining a housing opening (opening into 206) sized to receive a removable storage card (250), the housing comprising at least a top wall (top wall of 206) and a bottom wall (bottom wall of 206) opposite the top wall (Fig 3); a thermal management system (202), (¶ 40, II. 4-6) attached to at least a part of the top wall of the housing (Fig 3).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with Oki and further with D’Inca with a computer system with a removable storage card reading/writing device including a housing with an opening to receive a removable storage card having top and bottom walls and a thermal management system attached to a part of the top wall of the housing to benefit from a more effective cooling mechanism for the connector to efficiently dissipate excess heat that may build up whilst the connector in use (D’Inca, ¶ 44, II. 1-14).



Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over Naito in view of Oki and further in view of Bucher (US 2020/0015385) Background of the Invention.
Regarding Claim 12, Naito in view of Oki discloses the limitations of claim 1, however Naito as modified does not disclose wherein the thermal management system includes a fan configured to move air across the thermal management system.
Instead Bucher in [0004] teaches wherein the thermal management system (electrical connector assembly, ¶ 3, II. 1-5) includes a fan (fans, ¶ 4, II. 1-3) configured to move air across the thermal management system (¶ 4, II. 1-10).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with Oki and further with Bucher Background of invention with a fan to move air across the thermal management assembly to benefit from dissipating heat from pluggable modules through the heat sink at top of the cage (Bucher, ¶ 4, II. 1-5).

Claims 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Naito in view of Oki further in view D’Inca further in view of Wang et al (US 7,296,345) and further in view of Kawamura (US 6,424,532).
Regarding Claim 15, Naito in view of Oki and further in view of D’Inca discloses the limitations of claim 14, however Naito as modified does not disclose wherein the computer system, further comprising: the removable storage card.
Instead D’Inca teaches wherein the computer system (network computer, ¶ 19, II. 1-5), further comprising: the removable storage card (250, ¶ 32, II. 9-12).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with Oki and further with D’Inca with the computer system further comprising the removable storage card to benefit from transferring optical or electrical signal to or from the interface module (D’Inca, ¶ 32, II. 9-12).
However Naito as modified does not disclose a card frame including an insertion end and a non-insertion end, wherein the card frame comprises a first material having a first thermal conductivity; an 
Instead Wang (In Fig 1) teaches wherein a card frame (110/111/150) including an insertion end and a non-insertion end (Fig 1), wherein the card frame comprises a first material (metal, 150) having a first thermal conductivity; an end cap (110/11) on the non-insertion end of the card frame (Fig 1), wherein the end cap comprises a second material (thermoplastic, Col 5, II. 33-36) having a second thermal conductivity that is less than the first thermal conductivity (Fig 1); a printed circuit board (PCB) (120) mounted within the card frame (Fig 1), wherein the PCB includes a circuit (130), one or more signal or input/output (I/O) pins (153) adjacent to the insertion end of the card frame and electrically connected to the circuit (Fig 1), and a data storage device (140) electrically connected to the circuit (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with Oki further with D’Inca and further with Wang with a card frame with insertion and non-insertion ends having a first material and an end cap on the non-insertion end with second thermal conductivity less than the first thermal conductivity and a printed circuit board with I/O pins and a data storage device connected to the circuit to benefit from providing a molded housing and a plug connector extending from a front of the molded housing resolving weak mechanical joint 
However Naito as modified does not disclose wherein the data storage device is operable to generate heat; and a thermal interface material (TIM) positioned inside of the card frame and adjacent to the data storage device, wherein the TIM is configured to conduct the heat from the data storage device to the card frame.
Instead Kawamura (In Fig 2C) teaches wherein the data storage device is operable to generate heat (Col 2, II. 44-53); and a thermal interface material (TIM) (8) positioned inside of the card frame (7) and adjacent to the data storage device (Fig 3C), wherein the TIM is configured to conduct the heat from the data storage device to the card frame (Col 6, II. 58-62).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Naito with Oki further with D’Inca further with Wang and further with Kawamura with a data storage device generating heat and a thermal interface material positioned inside the card frame and adjacent to the data storage device to benefit from efficiently conducting heat generated in packaged memory IC to the cover heatsink through the thermal conductive rubber (Kawamura, Col. 6, II. 58-62).
Regarding Claim 16, Naito in view of Oki further in view of D’Inca further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) is movable between a first position and a second position (¶ 44, II. 3-8), wherein the biasing mechanism (66) is configured to move from the first position to the second position in response to the insertion of the removable storage card (101) into the housing opening (opening into card housing space, ¶ 49, II. 1-4), and wherein the biasing mechanism (66) in the second position is configured to apply a biasing force in a direction of the card surface to the thermal management system (62b), (¶ 64, II. 1-10), (Fig 8).
Regarding Claim 17, Naito in view of Oki further in view of D’Inca further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, however Naito (In Figs 1-9) further discloses wherein the biasing mechanism (66) comprises an elastic member (66b, ¶ 43, II. 7-9), interoperable with the thermal management system (62b), (¶ 64, II. 1-10), wherein the elastic member (66b) changes from an expanded state to a compressed state in response to insertion of the removable storage card (101) into the housing opening (Fig 8), wherein the elastic member (66b) in the compressed state is configured to apply a biasing force to the thermal management system (62b) to maintain the thermal communication with the card surface (111d), (¶ 64, II. 1-10), (Fig 8).
Regarding Claim 18, Naito in view of Oki further in view of D’Inca further in view of Wang and further in view of Kawamura discloses the limitations of claim 17, however D’Inca (In Fig 3) further teaches wherein the thermal management system (202) comprises a thermal interface member (214) in contact with the elastic member (216) and configured to contact the card surface (Fig 3).
Regarding Claim 19, Naito in view of Oki further in view of D’Inca further in view of Wang and further in view of Kawamura discloses the limitations of claim 17, however D’Inca (In Fig 3) further teaches wherein the wall (wall of 202 with opening for insertion of 250) of the housing (206) defines a longitudinal chamber (chamber within 206 ) that extends within the housing from a first end corresponding to the housing opening to a second end opposite the housing opening (Fig 3), wherein the wall of the housing adjacent to the thermal management system (202) further includes an internal wall (top wall of 206 on both sides of 212/214/216) that defines a window (window within which 212/214/216 move up and down, ¶ 27, 1-16) that opens to the longitudinal chamber (Fig 1), and wherein the thermal interface member (214) and at least a portion of the elastic member (216) are positioned within the window and extend within the chamber (Fig 3).
Regarding Claim 20, Naito in view of Oki further in view of D’Inca further in view of Wang and further in view of Kawamura discloses the limitations of claim 15, however where D’Inca (In Fig 3) .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AMIR A JALALI/Examiner, Art Unit 2835                                                                                                                                                                                                        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835